Citation Nr: 0207701	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-00 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to July 1982.  This case comes before the Board 
of Veterans' Appeals (Board) from a July 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which denied service connection for 
paranoid schizophrenia with depression.


FINDING OF FACT

An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the veteran's 
first postservice year; and it is not shown that any current 
acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined the obligations of VA 
with respect to notice and the duty to assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  [The 
Board notes that there have been two cases of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002) and Bernklau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002) that have held to the contrary, i.e., that the 
"duty to assist" provisions of Section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000, which held that they do.]  
Regardless, the applicability of the VCAA in the instant case 
is a moot point, as all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  

The appellant was notified via rating decision in July 1997, 
statement of the case in January 1998, and SSOCs in December 
1998, June 1999, and March 2002 of the bases for the denial 
of his claims, what was needed to establish entitlement to 
the benefit sought, and what evidence was of record.  The RO 
has obtained the appellant's voluminous service and 
postservice treatment records.  He has not identified any 
pertinent medical records which remain outstanding.  He has 
been afforded VA examinations.  No further assistance to the 
appellant in the development of evidence is indicated.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Factual Background

The appellant's service medical records do not reflect the 
presence of an acquired psychiatric disorder in service.  In 
March 1979 Valium was prescribed for problems associated with 
headaches.  A May 1982 mental health clinic treatment note 
shows that the appellant was seen for an initial interview; 
symptoms or a diagnosis were not reported.  A Report of 
Medical Examination at service discharge, dated in June 1982, 
shows that clinical evaluation of the appellant's psychiatric 
state was normal.  A Report of Medical History completed by 
the appellant in June 1982 shows that he denied ever having 
had problems associated with depression or nervous trouble of 
any sort.  

Postservice medical records include voluminous mental health 
treatment records, both private and VA, and similar medical 
records received by the Social Security Administration (SSA).  
The initial evidence of postservice treatment for psychiatric 
disability is in a May 1993 private hospital report.  It was 
noted that in 1992 the appellant had been admitted for 
treatment of drug abuse.  The May 1993 hospital report 
contains an impression of previous evidence of antisocial and 
schizotypal traits without definite criteria for a disorder.  

A May 1993 private psychiatric discharge summary includes 
diagnoses of cocaine dependence and dysthymia.

On private psychological evaluation in June 1993 dysthymia 
and paranoid personality disorder were diagnosed.  A private 
examination report dated in January 1995 includes a diagnosis 
of dysthymia secondary to cocaine dependence and marijuana 
dependence.  

A private hospital discharge summary dated in July 1995 shows 
diagnoses of history of paranoid delusional disorder and rule 
out paranoid schizophrenia.

A SSA Disability Determination and Transmittal report dated 
in October 1995 shows that the appellant was found to be 
disabled since July 1993, with a primary diagnosis of cocaine 
abuse and secondary diagnosis of depression.  

A VA hospital discharge summary, showing that the appellant 
was admitted for approximately 2 weeks in October to November 
1996, includes a diagnosis of paranoid type schizophrenia. 

A VA clinical record dated in November 1996 includes 
diagnoses of psychosis, not otherwise specified, episodic; 
schizotypal personality disorder, frequent decompensations; 
and substance abuse, in remission.
VA hospital discharge summaries, dated in January and June 
1997, include diagnoses of psychosis, not otherwise 
specified.

A statement from the appellant's wife received in February 
1998 indicates that when she met the appellant in 1980 he was 
taking Valium which had been prescribed at McGuire Air Force 
Base.  She added that he was suffering from paranoia, 
depression, and anxiety at the time.  

A statement from a private physician received in July 1998 
indicates that he treated the appellant in October 1995.  The 
physician indicated that the appellant had overt paranoid 
delusions, and that it appeared to him that the appellant 
decompensated at an early age into paranoid schizophrenia 
while he was in the military, that he had never had a 
remission, and that he did not consistently take his 
medications.

In correspondence received in May 1999 the appellant alleged 
that VA doctors and a counselor at the medical facility in 
Corpus Christi, Texas informed him that his illness started 
in the military.  

A September 1999 VA discharge summary notes that the 
appellant had a 5-year history of paranoid schizophrenia with 
homicidal ideations.  Schizo-affective disorder was 
diagnosed.  An August 2000 VA discharge summary includes a 
diagnosis of schizo-affective disorder, and a January 2001 VA 
hospital admission record includes a diagnosis of schizo-
affective disorder.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not established, or the diagnosis of chronicity may be 
legitimately questioned, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service 
connection for psychoses may be established based on a legal 
"presumption" by showing that it was manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


Analysis

A chronic acquired psychiatric disorder was not diagnosed in 
service.  While the evidence shows that Valium was prescribed 
in service, the record clearly reflects that the medication 
was for headaches rather than for psychiatric disability.  
Consequently,  service connection for an acquired psychiatric 
disorder on the basis that such disorder was manifested (and 
incurred or aggravated) in service is not warranted.

Since psychoses are presumptive disorders under 38 C.F.R. § 
3.309(a), they may be service-connected if shown to have been 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  In this case, 
there is no evidence of record that a psychosis was 
manifested to a compensable degree in the first postservice 
year.  Consequently, presumptive service connection for a 
psychosis is not warranted.

The only evidence of record which links the appellant's 
current psychiatric disorder to his active service is in the 
private physician's statement received in July 1998.  That 
statement is premised on a medical/psychiatric history 
provided by the veteran which conflicts with facts 
established by the record.  A medical opinion based on 
inaccurate medical history has no probative value.  The 
veteran and his wife have opined that his psychiatric 
disability began in service.  As laypersons, they are not 
competent to establish medical causation by their own 
opinions.  See Espiritu, supra; Grivois v. Brown, 6 Vet. App. 
136 (1994).  Hence, their opinions are without probative 
value. 

In summary, the preponderance of the evidence is against a 
finding that the veteran's current psychiatric disability is 
related to his active service.  Consequently, the claim must 
be denied.  




ORDER

Service connection for a variously diagnosed psychiatric 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

